DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Wei et al disclose a thermal excitation acoustic-wave-generating device comprising: a first acoustic wave source that includes a first heating element and a substrate that includes a main surface along which the first heating element is disposed;
a second acoustic wave source that includes a second heating element and a facing body that includes a main surface along which the second heating element is disposed; and a pair of electrodes that are connected to the first heating element and the second heating element; but do not expressly disclose wherein the first acoustic wave source and the second acoustic wave source are arranged such that the first heating element and the second heating element are separated from each other and face each other; and the pair of electrodes are disposed between the first acoustic wave source and the second acoustic wave source.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein the first acoustic wave source and the second acoustic wave source are arranged such that the first heating element and the second heating element are separated from each other and face each other; and the pair of electrodes are disposed between the first acoustic wave source and the second acoustic wave source”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KUASSI A GANMAVO/           Examiner, Art Unit 2651                                                                                                                                                                                             
/MATTHEW A EASON/Primary Examiner, Art Unit 2651